When the attorney for the accused made mention of the interest displayed by the prosecuting attorney, in the prosecution of this case, — and the proof in the record further shows that the alleged illegal sale of intoxicating liquor was made in the immediate vicinity of the home of said prosecuting attorney, it was not error for him to have said that when a man got to bootlegging in a block of his home he had a personal interest in the case. We think the case correctly decided in the first instance, and the motion for rehearing will be overruled.
Overruled.